Citation Nr: 0512026	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-36 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.  

2.  Entitlement to an earlier effective date for assignment 
of a 70 percent rating for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a March 2003 rating decision, the RO awarded 
a 70 percent rating for post traumatic stress disorder, 
effective September 23, 1997.  

In a May 2003 rating decision, the RO awarded entitlement to 
individual unemployability due to service-connected 
disability.  The veteran did not appeal this decision; 
therefore, the Board has no jurisdiction over this issue.  

The issue of entitlement to an earlier effective date for 
assignment of a 70 percent rating for post traumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The probative evidence shows that post traumatic stress 
disorder is productive of occupational and social impairment 
with deficiencies in most areas, but does not result in total 
occupational and social impairment under the schedular 
criteria.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claims, or something to the 
effect that the claimant should give us everything you've got 
pertaining to your claim.  

In the instant case, the RO provided the veteran VCAA 
notification requirements for an increased rating in an 
October 2003 letter.  Although the RO issued the notification 
letter subsequent to the December 1997 and March 2003 rating 
decisions, the Board finds this will not prejudice the veteran 
on this issue.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for a higher rating in the 
October 2003 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of any federal department or agency.  
The RO advised him that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed release 
so that VA could request the records for him.  The veteran was 
also asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letter also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claim.  The Board finds 
that VA fully notified the veteran of what is required to 
substantiate the claim for a higher rating.  

The RO notified veteran the reasons why he was not entitled to 
a rating in excess of 70 percent in the March 2003 rating 
decision, the November 2003 statement of the case, and in the 
March 2004 and May 2004 supplemental statements of the case.  
The statement of the case and the supplemental statements of 
the case fully provided the laws and regulations regarding 
entitlement to the benefits sought, and included a detailed 
explanation as to why the veteran had no entitlement to a 
rating in excess of 70 percent under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's service medical records.  In 
this case, the veteran does not contend and the evidence does 
not show that there are additional service medical records.  

The evidence includes all available post-service VA and 
private medical treatment records pertaining to this issue.  
The veteran does not contend and the evidence does not 
indicate that there is any other additional and available 
post-service medical evidence pertaining to this issue that 
has not been obtained, which is necessary for a decision on 
the increased rating claim.  

The evidence includes a VA medical opinion and the veteran has 
undergone several compensation examinations and private 
medical evaluations in connection with his claim for a higher 
rating for post traumatic stress disorder.  This includes a VA 
medical opinion and VA and private examinations in this case.  
The medical findings reported in the opinion and during these 
examinations fully describe in detail the residual impairment 
that is due to the veteran's service-connected post traumatic 
stress disorder.  The VA clinicians who performed the 
compensation examinations certified that all the evidence in 
the claims folder was reviewed in connection with the 
examinations.  These clinicians expressed clear medical 
opinions on the impairment resulting from post traumatic 
stress disorder and their findings and medical conclusions are 
generally consistent.  Therefore, additional medical 
development is not required.  38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


II.  Post traumatic stress disorder

The veteran seeks a 100 percent schedular disability rating 
for posttraumatic stress disorder.  He contends that he meets 
the requirements because his symptoms include gross impairment 
in thought processes or communication; grossly inappropriate 
behavior at work with increased anger and hostility towards 
co-workers; intermittent inability to perform the activities 
of daily living; disorientation to time and places; and, 
severe memory loss.  He argues that the medical findings of 
record substantiate his claim for a 100 percent rating for 
post traumatic stress disorder.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  

In cases that arise from an initial rating decision such as 
this, which established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that consideration 
is given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Board notes that the Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  However, in this 
case the veteran filed his claim in September 1997, which is 
after the effective date of the amended regulations.  
Therefore, the criteria in effect prior to November 7, 1996 
have no application to the veteran's claim.

The Rating Schedule provides a 70 percent evaluation for post 
traumatic stress disorder that results in occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and, an inability to establish and maintain 
effective relationships.  Id.  

The Rating Schedule provides a 100 percent evaluation for 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names of 
close relatives, own occupation, or own name.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than solely 
on the examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p. 46; 38 
C.F.R. §§ 4.125(a), 4.130 (2004).  

The veteran is already receiving a 70 percent rating for post 
traumatic stress disorder and he is in receipt of individual 
unemployability.  Therefore, the only question is whether he 
meets the schedular criteria for a 100 percent rating for post 
traumatic stress disorder.  

The Board finds that the probative evidence in this case 
clearly demonstrates that the veteran does not meet the 
schedular criteria for a 100 percent disability rating for 
post traumatic stress disorder.  In this case the probative 
evidence consists of the VA medical opinion, the compensation 
examination findings and the private medical evaluation 
findings as well as the statements from the veteran.  

The evidence shows the veteran began receiving treatment from 
a private psychologist in January 1997.  This psychologist has 
performed several evaluations and assessments of the severity 
of the veteran's post traumatic stress disorder, which are 
dated from February 1997 to February 2003.  The psychologist 
has reported that the veteran's post traumatic stress disorder 
symptoms include hypervigilance, sleep disturbance, flashbacks 
and nightmares, intrusive thoughts about his Vietnam 
experiences, outbursts of anger with aggression, periods of 
depression, and self-isolation.  The psychologist's 
evaluations included mental status examinations.  They show 
constricted affect in range and limited insight that later 
improved with therapy.  His mood has been anxious and 
dysphoric.  His thought processes were clear, linear, and 
logical without overt psychotic symptoms, but sometimes 
tangential with a loss of cohesiveness.  His short term and 
intermediate term memory has been severely compromised 
resulting in occasional disorientation.  

In the February 1997 report the psychologist concluded that 
the veteran's ability to establish or maintain effective 
relationships was considerably impaired, and his reliability, 
flexibility, and efficiency levels were so reduced by his 
symptoms as to result in considerable industrial impairment.  
The psychologist provided a GAF score of 35 at that time.  In 
December 1997 the psychologist stated that he demonstrated 
occupational and social impairment with deficiencies in work, 
family relations, judgment, thought processes, and mood.  He 
concluded that the veteran was unable to maintain effective 
relationships with people, and his reliability, flexibility, 
and efficiency levels were so reduced by his symptoms as to 
result in severe industrial impairment.  The psychologist 
provided a GAF score of 45 at that time.  In April 1998 the 
psychologist stated that the veteran's ability to establish or 
maintain effective relationships was seriously impaired to the 
point that even maintenance of an intimate family relationship 
had failed.  The psychologist stated his preoccupation post 
traumatic stress disorder issues coupled with severe mood 
lability impaired almost all daily activities.  He stated that 
if the veteran were not self-employed he could not 
independently retain or maintain employment.  The psychologist 
concluded that the veteran's reliability, flexibility, and 
efficiency levels were so reduced by his symptoms as to result 
in severe industrial impairment.  The psychologist provided a 
GAF score of 40 at that time.  The psychologist reached the 
same opinions and conclusions during the February 2000, and 
April 2001 evaluations.  The psychologist provided a GAF score 
of 45 on each occasion.  The psychologist again reached the 
same opinions and conclusions during the July 2002 and 
February 2003 evaluations, with the addition that the veteran 
is isolated from the community and his impairment precluded 
employment.  He provided a GAF score of 42 on each occasion.  

During VA examination in November 1997, the veteran reported 
being married with children and managing his own construction 
business.  He pursued outdoor activities and social events 
with his wife.  The veteran's reported post traumatic stress 
disorder symptoms included sleep disturbance, flashbacks and 
nightmares, avoidant behavior, and intermittent anger, and 
social isolation.  On mental status examination, mood was 
pleasant and affect appropriate.  There was no change in 
affect when talking about his traumatic events.  There was no 
evidence of hallucinations or delusions and he denied a 
history of such behavior.  His thought processes were coherent 
and goal directed and his thought content was without evidence 
of overt psychotic thinking.  He denied homicidal and suicidal 
ideations.  The VA physician provided a GAF score of 57 at 
that time with moderate difficulty in occupational and social 
functioning.  

During VA hospitalization from March 1999 to April 1999 the 
veteran complained of daily intrusive thoughts about his 
Vietnam experiences, decreased sleep, and nightmares.  His 
social isolation was also a problem for his wife.  His 
condition was fair at discharge.  The summary lists a GAF 
score of 50 for that time and 50 as the highest level over the 
prior year.  

VA medical treatment records show periodic outpatient 
treatment for post traumatic stress disorder from 1998 to 
2003.  Generally, they show the veteran had insight and his 
recent and remote memory was intact.  He was fully oriented, 
thought processes were unremarkable, judgment was fair, and 
thought content did not reveal delusions or homicidal or 
suicidal ideations.  He continued to experience ongoing 
symptoms include hypervigilance, sleep disturbance, flashbacks 
and nightmares, intrusive thoughts, increased irritability, 
and exaggerated startle response.  These symptoms generally 
fluctuated over time.  In July 1998 the treating VA 
psychiatrist described his post traumatic stress disorder 
symptoms as moderate.  In March 2000 he provided a GAF score 
of 42.  In June 2000 he stated the veteran's post traumatic 
stress disorder was severe and provided a GAF score of 43.  In 
December 2002 the veteran reported worsening symptoms.  The 
treating VA psychiatrist stated these symptoms included 
depression, anger, and intrusive thoughts.  The treating VA 
psychiatrist provided a GAF score of 41.  In June 2002 the 
veteran was depressed but his affect was appropriate to 
content.  The treating VA psychiatrist provided a GAF score of 
43.  The remaining outpatient records show treatment for 
disabilities not at issue on appeal.  

During VA examination in May 2000, the VA physician referred 
to the history and findings reported in the November 1997 VA 
examination.  The veteran was still managing his construction 
business.  He reported increased irritability over the past 
few years.  On mental status examination, he was appropriately 
oriented.  There were no signs of psychotic thinking.  His 
affect included being angry, guarded and mildly depressed, but 
he displayed a broader range when relaxed.  His judgment was 
fair and insight good.  His thought content was logical and 
speech was coherent.  His long and short-term memory appeared 
intact.  The VA physician provided a GAF score of 54 for that 
time and 54 as the highest level over the prior year.  

The veteran's treating VA psychiatrist issued a medical 
opinion in March 2003 concerning his post traumatic stress 
disorder.  He stated that the veteran's symptoms had worsened 
despite medication, which created additional difficulties at 
work and personally.  The veteran had marked difficulty with 
anger control caused lost business and workers.  His symptoms 
also adversely affected his wife and children.  The VA 
psychiatrist provided a GAF score of 43.  

The veteran underwent a VA compensation examination in April 
2004.  The examiner certified review of the claims folder in 
connection with the examination.  The veteran stated that he 
had not worked for the last year.  He lived with his wife and 
two children and he pursued hobbies.  He had no friends and 
did not participate in group social activities.  The veteran 
complained of depression and he appeared moderately to 
severely depressed.  On mental status examination, thought 
processes were clear.  He was oriented but his short-term 
memory was poor.  Judgment was intact and he had insight.  The 
examiner stated the veteran has major problems with anger, 
poor sleep and his ability to concentrate was poor.  He was 
hypervigilant and had an overactive startle response.  The 
examiner opined that the veteran was unemployable as a result 
of physical and psychological problems and he had little 
social support.  The examiner provided a GAF score of 35 and 
estimated that his GAF range for the prior year was from 30 to 
40.  The examiner concluded that his post traumatic stress 
disorder symptoms were moderate to severe and affected his 
functioning in all spheres.  

The above medical findings are generally consistent insofar as 
the veteran's ongoing post traumatic stress disorder symptoms 
and the assessment of overall functioning.  Despite the 
veteran's contentions, the objective medical findings do not 
show gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; or, a persistent danger of hurting self or others.  
This is shown in the private medical evaluations, the VA 
compensation examinations, the VA medical opinion, and in the 
VA outpatient treatment records.  While the evidence does show 
that his short term and intermediate term memory has been 
severely compromised resulting in occasional disorientation, 
the veteran has consistently been oriented at the time of 
examination and during outpatient treatment and his impairment 
does not cause, memory loss for names of close relatives, own 
occupation, or own name.  In addition, although the 
psychologist noted on one occasion that the veteran's 
preoccupation with post traumatic stress disorder issues 
coupled with severe mood lability impaired almost all daily 
activities, the probative evidence does not demonstrate an 
intermittent inability to perform activities of daily living.  
Finally, although several examiners have determined that 
veteran is unemployable, this alone does not satisfy the 
criteria for a 100 percent rating.

The evidence does not support a finding of total occupational 
and social impairment.  The assessments by all the examiners 
since 1997 are probative in this case because two were 
treating clinicians and the examiner who performed the most 
recent VA examination reviewed the claims folder in connection 
with the examination.  The evidence also shows that the GAF 
scores that have been provided since 1997 range from 30-to-57, 
with the majority of these scores ranging in the low 40's.  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a 
job).  DSM-IV, p. 46.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  As stated, the compensation 
examination reports and the remaining medical evidence does 
not show that the veteran's symptoms do not include gross 
impairment in thought processes or communication.  In 
addition, the medical findings do not show persistent 
delusions or hallucinations; grossly inappropriate behavior; 
or, a persistent danger of hurting self or others.  

The Board concludes that the preponderance of the evidence 
does not support an evaluation in excess of 70 percent for 
post traumatic stress disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  
Consequently, the appeal is denied.  


ORDER

An initial disability rating in excess of 70 percent for post 
traumatic stress disorder is denied.  



REMAND

In a March 2003 rating decision, the RO awarded a 70 percent 
rating for post traumatic stress disorder, effective 
September 23, 1997.  The veteran filed a notice of 
disagreement to the effective date for the rating assigned.  
The RO has not provided the veteran a statement of the case 
on this issue.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an earlier effective date 
for assignment of a 70 percent rating for 
post traumatic stress disorder.  The AMC 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.  

2.  Should this veteran file a timely 
substantive appeal the AMC will 
readjudicate the issue based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should the 
claimed benefit be denied, the VBA AMC 
will issue a supplemental statement of 
the case and the case returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


